By the Court.
The fact of a resemblance between the child and the putative father was proper for the consideration of the jury. It is a well known physiological fact that peculiarities of feature and personal traits are often transmitted from parent to child. Taken by itself, proof of such resemblance would be insufficient to establish the paternity; but it would be clearly a circumstance to be considered, in connection with other facts tending to prove the issue on which the jury are to pass.*

Exceptions overruled.


 See Gilmanlown v. Ham, 38 N. H. 108.